    Case: 1:20-cv-01415 Document #: 28 Filed: 07/10/20 Page 1 of 7 PageID #:618




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


HARTFORD ACCIDENT AND                    )
INDEMNITY CO.,                           )
                                         )
                      Plaintiff,         )
                                         )
      vs.                                )             Case No. 20 C 1415
                                         )
ZHEN FENG LIN and LI CHEN,               )
                                         )
                      Defendants.        )


                         MEMORANDUM OPINION AND ORDER

MATTHEW F. KENNELLY, District Judge:

      In its complaint in this case, Hartford Accident and Indemnity Company alleges

the following. Defendant Zhen Feng Lin was in an automobile collision in May 2017

while driving for his employer, Win Seafood, and sustained injuries. He and his wife Li

Chen sued the driver of the other car, Katherine Chickey. Chickey's liability insurer

apparently paid $100,000—the limits of policy—to settle. Other defendants in the case

allegedly paid another $100,000. Zhen then made a claim for worker's compensation.

Hartford alleges that that he received about $320,000 in worker's compensation

benefits. Zhen and Li then made a claim against the underinsured motorist coverage

under Win Seafood's automobile insurance policy, which was issued by Hartford and

has a $1,000,000 coverage limit.

      A term of the Hartford policy states that underinsured motorist coverage is

reduced as follows:

      2. . . . by all sums paid or payable:
     Case: 1:20-cv-01415 Document #: 28 Filed: 07/10/20 Page 2 of 7 PageID #:619




              a. By or for anyone who is legally responsible, including all sums
              paid under this Coverage Form's Covered Autos Liability Coverage.

              b. Under any workers' compensation, disability benefits or similar
              law. However, the Limit of Insurance for this coverage shall not be
              reduced by any sums paid or payable under Social Security
              disability benefits.

       …

       3. In the event of a "settlement agreement", the maximum Limit of
       Insurance for this coverage shall be the amount by which the Limit of
       Insurance for this coverage exceeds the limits of bodily injury liability
       bonds or policies applicable to the owner or operator of the "underinsured
       motor vehicle".

       ...

       As used in this endorsement:
       ...

       3. "Settlement agreement" means we and an "insured" agree that the
       "insured" is legally entitled to recover, from the owner or operator of the
       "underinsured motor vehicle", damages for "bodily injury" and, without
       arbitration, agree also as to the amount of damages. Such agreement is
       final and binding regardless of any subsequent judgment or settlement
       reached by the "insured" with the owner or operator of the "underinsured
       motor vehicle".

Compl., Ex. A (dkt. 1-1) at ECF pp. 36, 38.

       In its complaint, Hartford alleges that the parties agree that the $1,000,000 limit

under the underinsured motorist coverage is reduced by the $100,000 received from

Chickey's insurer. Hartford also alleges that the limit is also reduced by the worker's

compensation that Zhen has received, but it says that Zhen disputes this. Hartford filed

the present suit seeking a declaratory judgment in its favor on this point.

1.     Motion to stay pending arbitration or to dismiss

       Zhen and Li contend that Hartford's claim should be submitted to arbitration.



                                              2
    Case: 1:20-cv-01415 Document #: 28 Filed: 07/10/20 Page 3 of 7 PageID #:620




They rely on a provision of the underinsured motorist endorsement that says this:

       If we and an "insured" disagree whether the "insured" is legally entitled to
       recover damages from the owner or driver of an "underinsured motor
       vehicle" or do not agree as to the amount of damages that are recoverable
       by that "insured", then the matter may be arbitrated. However, disputes
       concerning coverage under this endorsement may not be arbitrated.
       Either party may make a written demand for arbitration. . . .

Id., p. 38.

       Evidently there is also a dispute between Hartford and Zhen and Lin about the

amount of damages recoverable, and that dispute has been submitted to arbitration.

Zhen and Lin argue that the dispute over whether the worker's compensation coverage

reduces the policy limits should also be submitted to arbitration. They rely on the policy

language stating that if there is a dispute over the amount of damages recoverable, "the

matter" may be arbitrated. Zhen and Lin contend that "the matter" includes not just the

amount-of-damages dispute, but all of the parties' disputes. Defs.' Mot. to Stay at 6.

       Hartford contends that the arbitration provision calls for arbitration of legal

entitlement to recover damages from the underinsured motorist and the amount of

damages recoverable, but that's it. Hartford argues that the dispute over whether

worker's compensation coverage reduces the policy limit is neither a dispute over legal

entitlement to recover damages from the other motorist nor a dispute over the amount

of damages recoverable. It also contends that the parties' dispute is a "dispute[ ]

concerning coverage under this endorsement" that is expressly excluded from

arbitration.

       The dispute identified in Hartford's declaratory judgment complaint is not a

"dispute concerning coverage." As Zhen and Lin argue, coverage means whether the

particular event or risk is included under the insurance policy. See Black's Law

                                              3
    Case: 1:20-cv-01415 Document #: 28 Filed: 07/10/20 Page 4 of 7 PageID #:621




Dictionary (11th ed. 2019). Hartford has not identified any dispute about whether the

injuries Zhen suffered in the collision with Chickey are covered under the underinsured

motorist endorsement.

       Neither, however, is the dispute identified by Hartford a dispute over whether

Zhen and Li are legally entitled to recover damages from Chickey or over the amount of

damages recoverable by Zhen or Li. In fact, there does not appear to be any dispute

between the two sides in this case over whether Zhen and Li are entitled to recover

from Chickey. And the dispute over whether Zhen's worker's compensation recovery is

offset against settlement is not a dispute over "the amount of damages that are

recoverable by [the] 'insured,'" i.e., by Zhen. Rather it is a dispute over whether, and

the extent to which, the amount he is entitled to claim under his employer's

underinsured motorist coverage is offset by a sum he has received from another source.

It is true, as defendants note, that "any doubt concerning the scope of [an] arbitration

clause is resolved in favor of arbitration," Gore v. Alltel Communications, LLC, 666 F.2d

1027, 1032 (7th Cir. 2012), but here there is no doubt: the dispute identified in

Hartford's complaint is not a dispute over "the amount of damages that are recoverable"

by the defendants. "[A] party cannot be required to submit to arbitration any dispute

which he has not agreed so to submit," Williams Charles Construction Co. v. Teamsters

Local Union 627, 827 F.3d 672, 679 (7th Cir. 2016) (quoting AT&T Technologies, Inc. v.

Communications Workers of America, 475 U.S. 643, 648 (1986)), and Hartford did not

agree to submit this particular type of dispute to arbitration.

       The Court also overrules defendants' contention that the phrase "the matter may

be arbitrated" broadens the scope of arbitrable disputes beyond the contractual



                                              4
    Case: 1:20-cv-01415 Document #: 28 Filed: 07/10/20 Page 5 of 7 PageID #:622




limitation once something is appropriately submitted to arbitration. Contractual terms

must be read in context, and here the context makes it clear that the "matter to be

arbitrated" is a dispute over legal entitlement to recover from the tortfeasor or a dispute

over the amount of damages recoverable, i.e. the types of disputes for which the

insurance contract provides for arbitration. The term "matter to be arbitrated" is in no

way ambiguous.

       Zhen and Li argue in the alternative that if arbitration of the worker's

compensation offset issue is not sent to arbitration, the lawsuit should be stayed until

the arbitration is completed. There is no good reason to do that other than the one that

defendants seem to want—to enable them to try to strong-arm or cajole Hartford into

arbitrating the worker's compensation offset issue along with the dispute over the

amount of damages recoverable. The dispute alleged in Hartford's complaint does not

overlap legally or factually with the matter or matters that have been submitted to

arbitration. Defendants have not shown a basis for abstention or stay under Brillhart v.

Excess Insurance Co. of America, 316 U.S. 491 (1942), and Wilton v. Seven Falls Co.,

515 U.S. 277, 288 (1995).

       Finally, Zhen and Li have not shown that National Liability & Fire Insurance Co.,

which provided coverage to LAD Logistics, Inc., by which Zhen was also employed, is a

party "required to be joined if feasible" under Federal Rule of Civil Procedure 19(a).

National Liability's absence does not in any way prevent the Court from according

complete relief as between Hartford and the defendants regarding the worker's

compensation offset issue, nor have defendants shown that National Liability's absence

will as a practical matter impair or impede its ability to protect its interest. See Fed. R.



                                              5
     Case: 1:20-cv-01415 Document #: 28 Filed: 07/10/20 Page 6 of 7 PageID #:623




Civ. P. 19(a)(1), (2). Defendants' contention appears to be that if Hartford prevails on

the worker's compensation offset issue, it will increase National Liability's potential

exposure as an excess insurer. Perhaps so, but the position that National Liability

presumably would advance to protect itself—that there is no offset—is the exact same

position that Zhen and Li will argue, and the Court has no doubt that they will advocate

their position vigorously. So "as a practical matter," Fed. R. Civ. P. 19(a), National

Liability's ability to protect its interest will not be impaired.

2.     Motion for protective order

       The Court grants Hartford's motion for protective order, in which it seeks a ruling

that a number of third party subpoenas served by Zhen and Li are beyond the scope of

proper discovery. It is clear from defendants' response to Hartford's motion that the

subpoenas all involve potential claims other than the single claim currently made in this

lawsuit: Hartford's claim that the worker's compensation offset language in its policy

entitles it to an offset of the amounts recovered by Zhen on his worker's compensation

claim. In particular, the subpoenas appear to be aimed at advancing potential claims by

defendants for bad faith claim handling and consumer fraud. Rule 26(b)(1) limits the

scope of discovery to matters that are "relevant to any party's claim or defense," and the

subpoenas are not relevant to any claim or defense currently made in the lawsuit.

Defendants argue that Hartford lacks standing to challenge the subpoenas, which are

directed to non-parties, but there is no question that this Court, which is presiding over

this case, has the authority to regular the scope of discovery in the case at the request

of a party. That is what Rule 26(c)(1) specifically provides.




                                                 6
    Case: 1:20-cv-01415 Document #: 28 Filed: 07/10/20 Page 7 of 7 PageID #:624




                                        Conclusion

       For the reasons stated above, the Court denies defendants' motion to stay

pending arbitration or to dismiss [12] and grants plaintiff's motion for protective order

[21]. The case remains set for a telephonic status hearing today at 10:30 AM to set a

schedule for further proceedings.

Date: July 10, 2020

                                                  ________________________________
                                                       MATTHEW F. KENNELLY
                                                       United States District Judge




                                             7
